The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 23, 2015

                                      No. 04-15-00245-CR

                                   Julio Alejandro ZUNIGA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0936
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
        In his July 6, 2015 motion to recalculate the time to file Appellant’s brief, Appellant
notes that the appellate record is not complete because parts of the reporter’s record have not
been filed. See TEX. R. APP. P. 38.6(a).
        On July 20, 2015, court reporter Bettina J. Williams filed a notice of late reporter’s
record. She indicates her the portion of the reporter’s record for which she is responsible will
comprise approximately 1,000 pages and will not be ready until October 30, 2015. We construe
her notice as a request for an extension of time to file the reporter’s record.
       Appellant’s motion to recalculate the time to file Appellant’s brief is GRANTED.
Appellant’s brief will be due THIRTY DAYS after the reporter’s record is filed. See id.
        The court reporter’s request is GRANTED IN PART. The reporter’s record must be filed
with this court by August 19, 2015. See id. R. 35.3(c) (limiting an extension to thirty days in an
ordinary appeal).
        If the reporter’s record is not filed with this court by August 19, 2015, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court